Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not properly claim priority to the foreign application. See Office Petition Decision dated 02/08/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitazume et al. (US 2010/0102838 A1), hereafter Kitazume.
Regarding claim 1, Kitazume at least at fig. 5, 39 and 41 discloses a cantilever-type probe [50] for measuring one or more characteristics of a sample substrate [0001], comprising: at least one probe pin [56a-56b]; a first metallic coating [54d i.e. Ni] disposed upon a tip of the at least one probe pin; and a second metallic coating [54b i.e. Au] disposed upon a root of the at least one probe pin, wherein the second metallic [54b touches 54d] with the first metallic coating, and wherein the second metallic coating [Au] comprises a softer metal [Au is softer than Ni] than the first metallic coating [Ni].
Regarding claim 8, Kitazume at least at fig. 5, 39 and 41 discloses sensor for measuring one or more characteristics of a sample substrate [see “testing”, 0001, 0011, comprising: a sensor base [51]; a plurality of probe pins [50] extending from the sensor base; a first metallic coating [54d i.e. Ni] disposed upon a tip of at least one probe pin of the plurality of probe pins; and a second metallic coating [54b i.e Au] disposed upon a root [as shown] of the at least one probe pin, wherein the second metallic coating is contiguous  [54b touches 54d] with the first metallic coating, and wherein the second metallic coating comprises a softer metal [Au is softer than Ni] than the first metallic coating.
Regarding claims 2 and 9, Kitazume at least at fig. 5, 39 and 41 discloses he at least one probe pin [56a-56b] comprises at least one of silicon (Si) [56b] or silicon dioxide (SiO.sub.2) [56b].
Regarding claims 3 and 10, Kitazume at least at fig. 5, 39 and 41 discloses the first metallic coating comprises at least one of ruthenium (Ru) [at ¶0031-0034 Kitazume suggests the use of Ru for Ni] or tungsten (W).
Regarding claims 4 and 11, Kitazume at least at fig. 5, 39 and 41 discloses the second metallic coating comprises gold (Au) [54b i.e. Au].
Regarding claims 5 and 12, Kitazume at least at fig. 5, 39 and 41 discloses the second metallic coating [54b, see fig. 5 or 39] overlaps [from under, as shown] a [54d] coating so that the second metallic coating is in contact with the first metallic coating.
Regarding claims 6 and 13, Kitazume at least at fig. 5, 39 and 41 discloses the first metallic coating [54d] overlaps [from upper, as shown] a portion of the second metallic coating [54b] so that the second metallic coating is in contact with the first metallic coating.
Regarding claims 7 and 16, Kitazume at least at fig. 5, 39 and 41 discloses the cantilever-type probe is configured to measure at least one film resistance characteristic of the sample substrate [see “testing”, ¶0001, ¶0011].
Regarding claim 14, Kitazume at least at fig. 5, 39 and 41 discloses the sensor is a cantilever-type probe [as shown].
Regarding claim 15, Kitazume at least at fig. 4 discloses the sensor is a microscopic four-point probe or a microscopic twelve-point probe [fig. 4, also see JP 2003-207521].
Regarding claim 17, Kitazume at least at fig. 7-39 discloses a method of manufacturing a cantilever-type probe, comprising: forming at least one probe pin [50]; disposing a first metallic coating [Ni] upon a tip of the at least one probe pin; and disposing a second metallic coating [Au] upon a root of the at least one probe pin, wherein the second metallic coating is contiguous [fig. 5, 39, 41] with the first metallic coating, and wherein the second metallic coating comprises a softer metal [Au is softer than Ni] than the first metallic coating.
Regarding claim 18, Kitazume at least at fig. 7-39 discloses the at least one probe pin is formed by etching a silicon on insulator (SOI) wafer [56a, 56b].
[at ¶0031-0034 Kitazume suggests the use of Ru for Ni] or tungsten (W) disposed upon the tip of the at least one probe pin by performing sputtering and lift-off processes.
Regarding claim 20, Kitazume at least at fig. 7-39 discloses the second metallic coating comprises gold (Au) disposed upon the tip of the at least one probe pin by performing sputtering and lift-off processes [see “sputtering method” at ¶0176].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 12, 2022